MEMORANDUM **
Ranjeet Singh, a native and citizen of India, petitions for review of the Board of *528Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial on the basis of an adverse credibility finding and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.2005). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because, viewed in light of all the evidence presented and Singh’s explanation for various identity documents, the inconsistencies the IJ identified regarding Singh’s identity enhanced his chances of obtaining an immigration benefit and deprived his claim of the requisite “ring of truth.” See id. at 1064-68; see also Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003) (stating that identity is a key element for asylum claims).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.